Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feller et al. (USPN 2015/0198317).
With regard to claim 8,
Feller et al. disclose a luminaire comprising: a plurality of luminaire modules (12/18) mounted coaxially with respect to each other along a longitudinal axis of a luminaire, said plurality of luminaire modules each comprising: a first luminaire module (12a,b,c) providing a light-related function, said first luminaire module comprising a substantially cylindrical casing (63) extending along the longitudinal axis, wherein a LED array (62) is arranged in said casing, said first luminaire module including at least a first interface (upper); a second luminaire module being one of a Wi-Fi transceiver module, a loud-speaker module (18), a camera module, a video surveillance module and an antenna module; and said second luminaire module including at least a second interface (lower) complementary to the first interface; and wherein the first and the second interfaces are operable for engaging with one another (see figure 2); and wherein at least one of the first and the second luminaire module comprises a passageway (within 63) for a cable between a first end and a second end thereof. 

With regard to claim 9,
Feller et al. disclose the luminaire according to claim 8, wherein the first interface comprises a circular opening delimiting a passageway through the first luminaire; and wherein the second interface comprises a complementary circular opening delimiting a passageway through the second luminaire module (see figure 2). 

With regard to claim 10,
Feller et al. disclose the luminaire according to claim 8, wherein at least one of the first and second interface includes a seal (44) which is engaged by a portion of the other one of the first and second interface. 

With regard to claim 11,
Feller et al. disclose the luminaire according to claim 8, wherein the first interface of the first luminaire module comprises a first annular portion and a second annular portion separated by an annular groove; and wherein the second interface of the second luminaire module comprises another annular portion arranged to engage with the annular groove when the first and second luminaire module are mounted together (see figures 1,2). 

With regard to claim 12,


With regard to claim 13,
Feller et al. disclose the luminaire according to claim 12, wherein the module connector is configured to apply pressure in a first direction (tangential – twist, paragraph 43) when the module connector is tightened against the surfaces of the engaged complementary first and second interfaces; and wherein the surface of the module connector is configured to convert the pressure applied in the first direction to a clamping pressure (radial, compression – paragraph 43) in a second direction, the second direction being substantially perpendicular to the first direction. 

With regard to claim 14,
Feller et al. disclose a luminaire comprising: a plurality of luminaire modules (12/18) mounted coaxially with respect to each other along a longitudinal axis of a luminaire, said plurality of luminaire modules each comprising: a first luminaire module (12a,b,c) providing a light-related function (via 62), said first luminaire module having a substantially circular cross section (see figures), said first module comprising a first and a second end portion (top/bottom) and a central third (63) portion located between the first and the second end portion, as seen along the longitudinal axis, said third portion being made of a transparent or semi-transparent 

With regard to claim 15,
Feller et al. disclose the luminaire according to claim 14, further comprising: a module connector (30) for connecting the first and the second luminaire module; and said module connector having a surface shaped to be complementary to a shaped portion formed by the surfaces of the engaged complementary first and second interfaces (see figure 2). 

With regard to claim 16,
Feller et al. disclose the luminaire according to claim 15, wherein the module connector is configured to apply pressure in a first direction (tangential – twist, paragraph 43) when the module connector is tightened against the surfaces of the engaged complementary first and second interfaces; and wherein the surface of the module connector is configured to convert the pressure applied in the first direction to a clamping pressure (radial – compression, paragraph 43) in a second direction, the second direction being substantially perpendicular to the first direction. 


Feller et al. disclose the luminaire according to claim 14, wherein at least one of the first and second interface includes a seal (44) which is engaged by a portion of the other one of the first and second interface. 

With regard to claim 18,
Feller et al. disclose the luminaire according to claim 14, wherein the second luminaire module is one of a Wi-Fi transceiver module, a loud-speaker module (18), a camera module, a video surveillance module and an antenna module. 

With regard to claim 19,
Feller et al. disclose the luminaire according to claim 14, wherein at least one of the first and the second luminaire module comprises a passageway (within 63) for a cable between a first end and a second end thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feller et al. (USPN 2015/0198317) in view of Steinkraus (USPN 2011/0090680).

With regard to claim 1,
Feller et al. disclose a luminaire comprising: a plurality of luminaire modules (12) mounted coaxially with respect to each other along a longitudinal axis of a luminaire, said plurality of luminaire modules each comprising: a first luminaire module (12a) providing a light-related function, said first luminaire module having a substantially circular cross section, said first luminaire module comprising a core (60) surrounded by a casing (63) forming a cylinder extending along the longitudinal axis, said core having a first end (upper) including a first interface (at upper end); and a second luminaire module (12b) including at least a second interface (lower), the second interface being complementary to the first interface (see figure 2), the second luminaire module being one of an additional light engine module, a non-lighting related module, and an empty module; and wherein the first and the second interfaces are operable for engaging with one another (see figure 2).  While Feller et al. do not disclose the two-part casing, Steinkraus does disclose an analogous module having a two-part casing 

With regard to claim 2,
Feller et al. disclose the luminaire according to claim 1, further comprising: first and second longitudinal seals (left and right interfaces 64/66 of figure 3A) located between the second part (62) of the casing and the core (22). The obviousness of the incorporation of the concept of Steinkraus into the luminaire of Feller et al. was addressed in the rejection of claim 1.

With regard to claim 3,
Feller et al. disclose the luminaire according to claim 1, further comprising: a module connector (30) for connecting the first and the second luminaire module; and said module connector having a surface shaped to be complementary to a shaped portion formed by the surfaces of the engaged complementary first and second interfaces (see figure 2). 


Feller et al. disclose the luminaire according to claim 3, wherein the module connector is configured to apply pressure in a first direction (tangential – twist, paragraph 43) when the module connector is tightened against the surfaces of the engaged complementary first and second interfaces; and wherein the surface of the module connector is configured to convert the pressure applied in the first direction to a clamping pressure in a second direction (radial – compression, paragraph 43), the second direction being substantially perpendicular to the first direction. 

With regard to claim 5,
Feller et al. disclose the luminaire according to claim 1, wherein at least one of the first and second interface includes a seal (44) which is engaged by a portion of the other one of the first and second interface. 

With regard to claim 6,
Feller et al. disclose the luminaire according to claim 1, wherein the second luminaire module is one of a Wi-Fi transceiver module, a loud-speaker module (18), a camera module, a video surveillance module, and an antenna module. 

With regard to claim 7,
. 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Feller et al. (USPN 2015/0198317) in view of Rumberger (USPN 4793040).
With regard to claim 20,
Feller et al. disclose the luminaire according to claim 15. While Feller et al. do not disclose the connector module to comprise first and second portions, Rumberger does disclose an analogous connector for coupling cylindrical components wherein the connector module comprises first and second connector portions (left and right 34, figure 1) which are held together, around the shaped portion formed by the surfaces of the complementary first and second interfaces (see figure 2), by at least two fixing elements (36) passing through one of said first and second connector portions and into the other connector portion of said first and second connector portions (see figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Rumberger into the luminaire of Feller et al. in order to more fixedly join the two components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2005/0007033, 2012/0250302, 9518716, 2017/0024977, 2008/0242408, 2013/0314916.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879